Citation Nr: 0512492	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteopenia and 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to December 
1954.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Board remanded the case in 
September 2003 to assure compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000.  
Proper notice has been given and the case is once again 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A June 2000 Board decision denied service connection for 
osteopenia and osteoarthritis of the lumbosacral spine on the 
basis that no medical evidence related this disability to 
service.

3.  Medical evidence received since the June 2000 Board 
decision suggests that the veteran current back pain may be 
related to an injury in service.  

4.  In November 2002, a VA examiner reviewed the claims file 
and examined the veteran before concluding that the veteran's 
back disability was not related to service. 


CONCLUSIONS OF LAW

1.  A June 2000 Board decision that denied service connection 
for osteopenia and osteoarthritis of the lumbosacral spine is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  The evidence received since the June 2000 Board decision 
is new and material, and the claim for service connection for 
osteopenia and osteoarthritis of the lumbar spine is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 20.1105, 3.159 (2003); 38 C.F.R. § 3.156 (2004).

3.  Osteopenia and osteoarthritis of the lumbar spine were 
not incurred in or aggravated by active military service, nor 
may arthritis be presumed to have been so incurred.  38 
U.S.C.A. § 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for osteopenia and 
osteoarthritis of the lumbar spine.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in April 2002, a statement of the case (SOC) issued in 
November 2002, supplemental statements of the case (SSOC) 
issued in December 2002 and November 2004, as well as an 
April 2002 letter by the RO and a February 2004 letter by the 
Appeals Management Center (AMC).  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the RO and the AMC notified the veteran of the 
division of responsibility between himself and VA in 
obtaining evidence needed to substantiate his claim.  The 
Board notes that neither letter was provided prior to the 
initial RO adjudication of his claim, as required by the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C.          § 5103(a) and 38 
C.F.R.  § 3.159(b).  In other words, the essential fairness 
of the adjudication process has not been affected by the 
error as to the timing of the VCAA notice.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The veteran was also 
afforded a VA examination to determine whether his current 
back disability had its onset in service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran is seeking service connection for osteopenia and 
osteoarthritis of the lumbar spine.  Service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service, including 
injuries incurred during a period of active duty for 
training.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6(c), 3.303(a) (2004).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A.  New and Material Evidence

In June 2000, the Board denied the veteran's claim for 
service connection for osteopenia and osteoarthritis of the 
lumbosacral spine.  The Board denied the veteran's claim on 
the basis that no medical evidence related the veteran's 
current back disability to service, and that arthritis was 
not shown within the one year presumptive period of service.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In December 2000, the veteran attempted to reopen his claim 
for service connection for osteopenia and osteoarthritis of 
the lumbar spine on the basis of new and material evidence.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).

In this case, the evidence associated with the claims file 
since the June 2000 Board decision includes a medical opinion 
suggesting that the veteran's current back disability had its 
onset in service.  A VA outpatient treatment record dated in 
November 2000 includes a medical opinion that, "[I]t is 
possible that this back pain is as a result of the injury 
that occurred in service."  This evidence is new because it 
was not in existence at the time of the June 2000 Board 
decision.  This evidence is also material, as it indicates 
that the veteran's current back disability is related to 
service, which the Board found lacking when it denied the 
veteran's claim in June 2000.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for osteopenia and 
osteoarthritis of the lumbar spine is reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the veteran has been notified of all applicable 
laws and regulations pertaining to service connection.  
Moreover, the Board remanded the case in September 2003 to 
assure proper VCAA notice, and the RO essentially adjudicated 
the veteran's claim on the merits.  The veteran has also been 
afforded the opportunity to present evidence and argument on 
the underlying service connection issue, and has done so.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.

B.  Service Connection 

As previously noted, the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, arthritis is considered a chronic disease which 
may be presumed to have been incurred in service if manifest 
to a compensable degree (10 percent) within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Turning to the facts of this case, the veteran's service 
medical records show that his spine was normal at the time of 
his enlistment examination in June 1952.  In January 1953, 
the veteran was seen for an acute back strain following a 
motor vehicle accident.  The veteran reported only slight 
pain until three days later when he pulled a propeller, 
thereby aggravating the pain.  Following the propeller 
incident, he reported constant low back pain which was worse 
after bed rest and relieved with activity.  Pain was 
aggravated by lifting and other activities, including 
coughing and sneezing.  However, the veteran denied radiating 
pain.  A physical examination of the back revealed normal 
contour and mobility.  Tenderness was present over the skin 
at D-11 on the right, although deep tenderness was not 
present at any level.  It was determined that no treatment 
was necessary.

In March 1953, the veteran was hospitalized for swelling in 
the right flank area.  The veteran's history noted that he 
had received a blow to the right lumbar region. Following a 
physical examination, it was determined that the veteran had 
a lipoma (a benign tumor usually composed of fat cells) of 
the right lumbar region.  Surgery revealed that the lipoma 
infiltrated a very large area in the right flank region.  The 
lipoma was removed, although no attempt was made to remove 
the entire tumor; swelling therefore persisted.  
Postoperatively a hematoma formed at the operative site.  The 
incision was reopened and the hematoma evacuated.  The wound 
responded rapidly to hospital treatment, and the veteran 
returned to full duty.

The veteran again complained of back pain in April 1953.  
Medical professionals questioned whether his back pain was 
being caused by the transverse processes of L5, which were 
considered abnormally long, impinging on the iliac crest.  
The veteran was returned to full duty until he returned to 
sick call after his symptoms had worsened. 

The veteran was seen for back pain on two occasions in June 
1953.  When examined in July 1953, the veteran's history 
included back pain since the automobile accident in January 
1952.  The veteran reported pain on walking and other 
vigorous exercises, but none with sitting or lying down.  He 
said it was an aching pain and would radiate to the area 
between the scapulae.  A physical examination revealed a 
subcutaneous nodule approximately 4 inches to the right of 
the mid line at the L-1 level, which was extremely tender and 
seemed affixed to the deep tissues.  No neurological 
abnormalities were present.  X-rays were also negative.  The 
transverse processes had a normal length and was not close to 
impinging on the iliac crest area.  A separation physical 
examination in December 1954 noted that the veteran's spine 
and musculoskeletal system were normal.  

The record shows that the veteran was seen for back problems 
30 years later.  The veteran was hospitalized at Cabell 
Huntington Hospital in June 1985 for complaints of back pain 
with radiation to the right leg.  Dr. J.L.'s initial 
impression was right radicular neuropathy L-5 due to 
herniated nucleus pulposus L4-5, right.  A disc was 
surgically removed at the interspace between L4-5 on the 
right, producing complete relaxation of the nerve root.  The 
discharge diagnosis was herniated nucleus pulposus, L4-5, 
right.  

A follow-up evaluation performed in August 1986 revealed that 
the veteran had been doing very well until a few weeks prior 
to admission when he started complaining of back discomfort 
with radiating down the right leg.  A myelogram revealed no 
evidence of disc herniation.  The diagnosis was lumbosciatic 
syndrome.

The veteran was afforded a VA examination in July 1998.  A 
report from that examination notes that the examiner reviewed 
the veteran's claim file.  At that time, the veteran reported 
that his back pain began in the early 1980's and resulted in 
surgery.  The veteran disclosed that he had worked with heavy 
equipment for many years after service, until he became a 
supervisor shortly before his back surgery in 1985.  The 
veteran recalled that Dr. J.L. had inquired as to whether he 
had experienced any trauma in service.  The veteran said he 
experienced trauma when he dropped an airplane part on his 
pelvis and chipped a bone.  He recollected having surgery in 
which a bone chip was removed from his right hip area.  The 
veteran stated that he did well after service until he began 
experiencing low back pain in the early 1980's.  The veteran 
explained that he began experiencing low back pain again in 
the area of the scar six months prior.  

Following a physical examination, the diagnoses included 
osteopenia and early osteoarthritis of the lumbar spine per 
recent film.  The examiner then commented that: "[The 
veteran] was discharged from service and had no significant 
back pain for the ensuing 30 or so years.  It would be 
difficult to estimate the type of injury that he sustained in 
Tripoli [while on active duty], for which I have no medical 
records that would precipitate a pain syndrome 30 years hence 
with a pain-free interval of time, as such."

The veteran testified at a November 1998 hearing before a 
Veterans Law Judge concerning the etiology of his back 
disability.  The veteran testified that he sustained a 
chipped pelvis after he fell from an aircraft on which he was 
working.  He explained that he had experienced back pain 
throughout the years between the 1950's and the 1980's, but 
continued to work.  He indicated that he never informed Dr. 
J.L. about this injury in service when specifically asked 
about trauma.

The veteran received VA outpatient treatment in November 2000 
for complaints of  back pain.  A report from that treatment 
noted the veteran's history involving surgery in 1985 and an 
injury in 1950 in which a piece of aircraft hit him on the 
pelvis and shifted his back.  The diagnostic assessment was 
simply "back pain."  The VA clinician then stated, "[I]t 
is possible that this back pain is as a result of the injury 
that occurred in service."  

The veteran was afforded an additional VA examination in 
November 2002 to determine whether his current back 
disability was incurred in service.  A report from that 
examination notes that the examiner thoroughly reviewed the 
records.  In particular, the examiner noted that the veteran 
reported that he had injured his back in 1963 while on active 
duty when he dropped a dome from a propeller on his right 
hip.  The veteran told the examiner that he suffered from low 
back pain since this incident which worsened over the years.  
It was also noted that the veteran worked as an insurance 
salesman and a truck driver from 1952 to 1954, that he did 
construction work from 1962 to 1970, and that he worked as a 
construction supervisor from 1970 to 1992.  

A radiological examination revealed (1) loss of lordotic 
curvature, (2) diffuse osteopenia, (3) concavity of the 
superior and inferior endplates of all vertebral bodies, 
reflecting mild osteoporotic compression, (4) degenerative 
changes in the facet joint at L4-5 and L5-S1 of moderate 
severity, and (5) vascular calcifications.  The examiner 
concluded: "Being that the changes in the lumbar spine do 
not favor one side, as would be expected if trauma had 
occurred on one side to cause increase gait instability and 
thus causing one to favor a side, I would have to conclude 
that it is not likely that his back condition is secondary to 
his service injury.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for osteopenia and 
osteoarthritis of the lumbar spine.  The veteran's service 
medical records showed that he injured his lower pelvic area 
and was treated for low back pain on several occasions.  A 
lipoma and hematoma were also surgically removed.  However, 
none of the service medical records made any reference to a 
chronic back disorder.  Of particular relevance, no 
neurological findings were shown and X-rays of the spine were 
normal.  The veteran's physical examination at the time of 
his separation from service was also negative for current 
findings.  Indeed, the veteran was not seen for back problems 
until 1985, over 30 years after his separation from active 
duty.  

The only medical evidence in support of the veteran's claim 
is the medical opinion contained in the November 2000 VA 
outpatient treatment record.  However, there is no evidence 
that the VA clinician reviewed the veteran's claims, and he 
provided no medical rationale or explanation for his opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran). In light of 
this case law, the VA clinician's opinion is of little 
probative value.

In contrast, a VA examiner in November 2002 did review the 
veteran's claims file and determined that it was not likely 
that the veteran's back disability had its onset in service.  
The examiner explained that the veteran's trauma in service 
would not have caused an altered gait to result in a back 
disability 30 years later.  The Board places greater 
probative value on this opinion, as it was based on a review 
of the claims file and supported by sound rationale.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteopenia and osteoarthritis of the lumbar 
spine.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies. 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102.  Despite the veteran's statements that his back 
disorder is related to service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.


ORDER

Service connection for osteopenia and osteoarthritis of the 
lumbar spine is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


